Citation Nr: 1027819	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-26 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970. 
 
This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal. 
 
In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge with respect to the 
issue on appeal.  The transcript of the hearing is associated 
with the claims file and has been reviewed.

During the Veteran's April 2010 Board hearing, the Veteran 
raised the issues of entitlement to service connection for 
right ear hearing loss and bilateral tinnitus.  In that 
regard, the Board notes that these claims previously were 
denied in an October 2008 rating decision.  The claims 
file does not indicate that the Veteran expressed 
disagreement with respect to these claims or otherwise 
filed a substantive appeal within the appeal period for 
perfecting his appeal.  As such, the Veteran appears to be 
requesting to reopen these claims.  In addition, the 
Veteran may desire to modify his claim to include service 
connection both on a direct basis and as secondary to his 
service-connected diabetes mellitus, type II (see below 
discussion).  As the petitions to reopen the claims have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction 
over them and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for left 
ear sensorineural hearing loss.  After a thorough review of the 
Veteran's claims file, the Board has determined that additional 
development is necessary prior to the adjudication of this claim. 
 
In June 2007, the Veteran submitted a claim of direct service 
connection for, among others, left ear hearing loss.  
Accordingly, the RO sent the Veteran in July 2007 a notice letter 
detailing the requirements for establishing service connection 
for left ear hearing loss on a direct basis.  This letter did not 
provide the Veteran with proper notice of the requirements for 
establishing service connection on a secondary basis, as the 
Veteran did not make that assertion in his claim.  In April 2010, 
however, during the Veteran's Board hearing he and his 
representative noted that they desired to change the claim to 
include as secondary to the Veteran's service connected diabetes 
mellitus, type II, as well as for service connection on a direct 
basis.  The basis for this additional theory of entitlement was 
that the January 2008 VA examiner stated that there were other 
medical conditions, including diabetes mellitus, that might be 
contributing to the Veteran's current tinnitus.    

As the possibility of service connection on a secondary basis was 
raised, the Veteran must be provided an opportunity to provide 
all relevant evidence to substantiate the claim.  The July 2007 
notice letter, therefore, is inadequate, as it failed to inform 
the Veteran of the requirements for establishing service 
connection on a secondary basis prior to the final adjudication 
of the Veteran's claim.  Thus, upon remand, the Veteran should be 
given appropriate VCAA notice, according to the aforementioned 
requirements, and notice of the requirements for establishing 
secondary service connection, according to 38 C.F.R. § 3.310.

The RO/AMC, thereafter, is requested to undertake all necessary 
additional development or as otherwise deemed advisable.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the 
information and evidence necessary to 
substantiate a secondary service-connection 
claim under 38 C.F.R. § 3.310 (2009) with 
respect to his claim for service connection 
for left ear hearing loss, to include notice 
that the evidence should show that the 
Veteran's left ear hearing loss was caused by 
his diabetes mellitus or aggravated beyond 
its normal progression as a result of his 
service-connected diabetes mellitus, in 
accordance with Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  If further development is warranted based 
on information received or otherwise, 
including but not limited to a VA 
examination, the RO/AMC is requested to 
proceed accordingly.  

3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

